      Case 2:20-cv-00071-ALB-CSC Document 4 Filed 06/10/20 Page 1 of 1




              IN THE UNITED STATES DISTRICT COURT FOR
                  THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

SIDNEY ALLISON MALONE, III,              )
#219954,                                 )
                                         )
            Plaintiff,                   )
                                         )
      v.                                 )   Case No. 2:20-cv-71-ALB
                                         )
SERGEANT LAKEITH B.                      )
THOMPKINS, et al.,                       )
                                         )
            Defendants.                  )

                                    ORDER

      On March 25, 2020, the Magistrate Judge filed a Recommendation (Doc. 3)

to which no timely objections have been filed. Upon an independent review of the

record and upon consideration of the Recommendation, it is ORDERED as follows:

      1. The Magistrate Judge’s Recommendation (Doc. 3) is ADOPTED;

      2. This case is DISMISSED without prejudice.

      A separate Final Judgment will be entered.

      DONE and ORDERED this 10th day of June 2020.


                                          /s/ Andrew L. Brasher
                                     ANDREW L. BRASHER
                                     UNITED STATES DISTRICT JUDGE
